Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The reasons for indication claims 1-5, 9, 11 and 12 have been given in prior office actions.
The following is an examiner’s statement of reasons for allowance of newly allowed claims 6-8: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest “a cold cathode field emission electron gun” used to caused first and second negative bias voltages to be applied to a biased electrode and between those voltages, “a voltage applied to the extraction electrode during operation is set to a positive voltage”; recited together in combination with the totality of particular features/limitations recited therein. 
	Arai (8835884) teaches a tip cleaning for a gas field emission with photo-irradiation. Nasser-Ghodsi (8188451) has a tip cleaning setup where the beam current is intermittently detected in order to determine if the tip needs to be cleaned. Both are in the general field of the instant application, but fail to teach the particulars of Claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881